Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered March 30, 1989, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The in-camera questioning of a juror who was excused on consent because he had airline tickets and a scheduled vacation was not a "material part” of the trial requiring the personal presence of the defendant. The presence of the defense counsel was sufficient (see, People v Velasco, 77 NY2d 469; People v Darby, 75 NY2d 449, 453). Moreover, the defendant was present when the juror was excused in open court (see, People v Melendez, 182 AD2d 644).
The defendant’s remaining contention is unpreserved for appellate review and we decline to review it in the exercise of our interest of justice jurisdiction. Mangano, P. J., Thompson, Lawrence and Santucci, JJ., concur.